department of the treasury internal_revenue_service washington d c date feb unley lived we 6c- oo contact person identification_number telephone number employer_identification_number legend w o o m a m m o t i n w d a u e e z o v m m a h c s n a p n u t u i n n l i x dear sir or madam we have considered m's ruling_request dated date as supplemented and modified in a submission dated date wherein m requested a ruling under sec_4943 of the internal_revenue_code for an month extension through date to dispose_of certain excess_business_holdings resulting from an unusually large gift of stock a ae var hdhante op no rae or meinen seman arne s het vem oo ete gyi facts m was incorporated in the service has recognized m as exempt from federal_income_tax as an organization described in sec_501 of the code m is also a private_foundation within the meaning of sec_509 b and c were the founders of m and substantial contributors to it m received its first charitable_contribution on date consisting of cash in the amount of dollar_figure x publicly traded marketable_securities with a value of approximately dollar_figurex and 150x shares of common_stock of n a publicly_held_corporation the common_stock of n was traded on the w under an identified ticker symbol unti a certain date in the summer of the stock was delisted from the w that same summer it is now traded on the z b and c the children of b and c and certain trusts established for the benefit of the children and grandchildren of b and c including the d trust also owned shares of common_stock of n on date b and c who were both active with m have since passed away the 150x shares of common_stock of n that were contributed to m by b and c represented approximately of the total shares of common_stock of n issued and outstanding as of date this number of shares represented and continues to represent a significant holding in n as well as an unusually large gift to m the aggregate number of shares of common_stock of n held by b and c the children of b and c and the trusts for the benefit of the children and grandchildren of b and c represented approximately of the common shares of n as of date m’s interest in n on that date exceeded the amount of permitted holdings that a private_foundation may own under sec_4943 of the code and could have constituted an excess business holding absent the application of the five year period to dispose_of gifts_and_bequests granted by sec_4943 m has made diligent and continuous efforts to dispose_of the 150x shares of n common_stock throughout the five year grace period of code sec_4943 but has been unable to do so n owns and operates one of the largest publicly traded companies in a certain health care field in the united_states n is licensed to operate managed care plans in various states n contracts with large and medium-sized governmental or private sector employers and in recent years n has focused its marketing efforts on mid-sized and multiple employer trusts small_employer groups usually with less than big_number employees n’s profits have declined in recent years for a number of reasons including the loss of a large private label health care organization relationship a decline in n’s indemnity insurance membership in its health care field because of nonrenewals and a highly competitive managed care environment in the locations where n conducts its business you have furnished financial data for n for the years ended date through date r m has been unable to dispose_of its holdings in n during the initial five year period following date for all of the following reasons first the public market for n’s common_stock has always been limited and remained limited throughout the initial five-year period n’s stock was listed on the w until the summer of but trading has never been active n’s stock was delisted from the w in the summer of and is now traded on the z the approximate number of record holders of n’s common_stock as of december was x and this limited number of holders has consistently affected m's ability to sell 150x shares of n’s common_stock for fair_market_value on the open market also for a one year period ending in november the average price per share of common_stock of n declined to approximately of the price for the one year period ending in november second m was unable to have its holding in n or any portion thereof redeemed during b and c the the initial five year period because n is a disqualified_person with respect to m children of b and c and the d trusts owned more than of the combined voting power of n during the five year period beginning in late as a result a sale_or_exchange of property between m and n would have constituted an act of self-dealing between m and a disqualified_person under sec_4941 of the code unless the requirements of sec_4941 were satisfied third the directors of m also believed that n would be acquired by way of a takeover between late and late and the consummation of a takeover would have enabled m to dispose_of its entire holding in n at fair_market_value n performed well financially between and however when n began to encounter financial problems during the possibility that m would be able to dispose_of its business holdings in n as a result of a takeover within the initial 5-year period became less realistic fourth in mid-1999 n entered into a debenture and note purchase agreement with o p and e the investors at the time of submission of this ruling_request n believed that the transactions described within this agreement would occur prior to the end of and that m would be able to dispose_of its entire holding in n for fair_market_value as a result of such transactions later however this agreement was superseded by a recapitalization agreement as described in your submission of date n was generally profitable from to before reporting substantial losses in and as a result n began negotiating with its senior noteholders and line of credit tender to restructure its credit in n considered the possibility of seeking and receiving an equity_investment from an unrelated third party shortly thereafter n commenced discussions with several investment funds and a subsidiary of a large nationally known industrial conglomerate at about the same time n also began discussions with e a weil known health consultant and investor who was familiar with n and o through its principal f ast in november e and r a group of advisors from o and p made a proposal to take n private in a leveraged_buyout after due consideration a special committee appointed by n determined that the offer contained an unacceptable number of conditions and accordingly recommended that the offer be rejected in april n’s board_of directors considered the report of u an investment banking firm relating to proposals set forth in a letter of intent from e and r dated in march at that time u stated its opinion that the proposals set forth in the letter of intent were fair from a financial point of view to n and its stockholders the board_of directors also took into account the fact that the proposals made by e and r were an integral part of the debt restructuring negotiations that were ongoing with s and t after considering all the relevant information and with advice from n’s investment banker outside legal counsel and debt restructuring specialist the board_of directors of n authorized the execution of the letter of intent with the e r group upon its execution n was able to obtain agreements from s and t to waive the existing loan defaults and restructure its debt definitive documents were executed by all parties in june in your original submission you furnished details of the debenture and note purchase agreement we will not outline the terms herein because based on your more recent submission it appears that this particular agreement was never implemented instead on date n and an investor group comprised of o e and d entered into a recapitalization agreement with s and t n’s current lenders the investor group made a loan of dollar_figurex to n which will be converted into equity upon regulatory approvals s and t also agreed to convert all of their debt in n into equity at the same time the investor group loan and all of n’s other outstanding debt will automatically be exchanged for convertible preferred_stock upon regulatory approval of n’s change_of control and the authorization of additional common shares by n’s stockholders at the time of your december submission regulatory approval had been obtained from all but one of the states where n conducts significant operations and the remaining approval was expected within the next days additional shares of the authorized common_stock were approved on date when the exchange is completed s and t will own approximately percent of n the investor group will own approximately percent of n and the existing stockholders will own approximately percent of n you also provided additional information about the outstanding voting_stock of n upon the completion of the recapitalization in two tables n's reconstituted board_of directors is comprised of e f and g of the investor group the board also includes h a current director n’s chief financial officer and recently elected director and j son of b and c who will continue to serve as chairman of the board_of directors and as one of n’s directors you also informed us that the composition of n’s board_of directors is controlled by a covenant contained in the date recapitalization agreement wherein the investor group elects four members of the board one member of the board is to be selected by s and t when the recapitalization agreement closes and the currently existing stockholders will be entitled to elect two members of the board fo as soon as n obtains the appropriate regulatory approvals regarding the change_of control n’s loans from o e and d and n’s existing indebtedness to s and t will be exchanged for preferred_stock the preferred_stock is convertible into an additional big_number common shares upon receipt of the required regulatory approvals and approval of the increase in the number of authorized shares of n common_stock by n’s stockholders which shares of preferred_stock will vote on ail matters submitted to n’s stockholders except for the election of directors on an as- converted basis upon completion of all the above described transactions the outstanding voting_securities of n will be held as follows a existing stockholders - approximately big_number shares of total b s - big_number shares of total c t - big_number shares of total d o-- big_number shares of total e e - big_number shares of total and f d trusts - 500x shares of total combined percentages after the recapitalization j d the other trusts for the benefit of the children and grandchildren of b and c and m will have the following holdings in n j - 645x shares d - big_number shares rounded trusts for the grandchildren of b and c - 303x shares m - 150x shares the cumulative percentage of these four holdings is the relatives of b and c and family-related entities are no longer in control of n longer n’s chief_executive_officer a position that he held for many years he now has a consulting contract with n other members of n’s prior management team including h senior vice president and general counsel now have two-year employment contracts with n n’s investors are looking for a return on their equity have effective_control of n’s board_of directors at this time and have hired n’s new president and chief_executive_officer and chief financial officer j is no as required under sec_4943 of the code you have provided a copy of m’s plan of disposition of its holdings in n to the attorney_general of v directed to the department which regulates charities your law firm has not received a response from the attorney_general and no response is expected law sec_4943 of the code imposes a tax on the excess_business_holdings of any private_foundation in a business_enterprise during any taxable_year sec_4943 of the code defines the term excess_business_holdings to mean with respect to the holdings of any private_foundation in any business_enterprise the amount of stock or other interest in the enterprise which the foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings sec_4943 of the code provides that the permitted holdings of any private_foundation in an incorporated business_enterprise are i percent of the voting_stock reduced by ii the percentage of the voting_stock owned by all disqualified persons sec_4943 of the code provides that a private_foundation shall not be treated as having excess_business_holdings in any corporation in which it together with all other private_foundations which are described in sec_4946 owns not more than percent of the voting_stock and not more than percent in value of all classes of stock sec_53_4943-3 of the foundation and similar excise_taxes regulations provides that a private_foundation is not treated as having excess_business_holdings in any incorporated business_enterprise in which it together with all other private_foundations described in sec_4946 actually or constructively owns not more than percent of the voting_stock and not more than percent in value of all outstanding shares of all classes of stock if however the private_foundation together with all other private_foundations described in sec_4946 actually or constructively owns more than percent of either the voting_stock or the value of the outstanding shares of al classes of stock in any incorporated business_enterprise all the stock in such business_enterprise classified as excess_business_holdings under sec_4943 is treated as excess_business_holdings for purposes of this paragraph any stock owned by a private_foundation which is treated as held by a disqualified_person under sec_4943 or shall be treated as actually owned by the private_foundation sec_4946 of the code provides that for purposes of sec_4943 the term disqualified_person includes a private_foundation which is effectively controlled directly or indirectly by the same person or persons who control the private_foundation in question or one where substantially_all of the contributions were made directly or indirectly by the same person or persons described in subparagraph a b or c or members of their families who made directly or indirectly substantially_all of the contributions to the private_foundation in question sec_4943 of the code provides that with certain exceptions not applicable here if after date there is a change in the holdings in a business_enterprise other than by purchase ie by gift or bequest by the private_foundation or by a disqualified_person which causes the private_foundation to have excess_business_holdings in such enterprise the interest of the foundation in such enterprise immediately after such change shall while held by the foundation be treated as held by a disqualified_person rather than by the foundation during the 5-year period beginning on the date of such change in holdings sec_53_4943-6 a i of the regulations provides that paragraph of sec_4943 prescribes transition_rules for a private_foundation which but for such paragraph would have excess_business_holdings in a business_enterprise after date other than by purchase by such foundation or by a disqualified_person to the extent that sec_4943 relating to certain holdings acquired under a pre-date will or trust does not apply in the case of a private_foundation which has no excess_business_holdings immediately prior to the gratuitous receipt in question determined without regard to sec_4943 or of the code sec_4943 applies and the entire_interest of the foundation in the enterprise in question is treated as held by a disqualified_person throughout the 5-year period beginning on the date of change in the holdings sec_4943 and sec_53 a i of the regulations are applicable to m as a result of b and c's gift of common_stock to m accordingly b and c are treated as holders of the 150x shares of common_stock of n throughout the initial 5-year period of date through date sec_4943 of the code was added by sec_307 of the tax_reform_act_of_1984 p l it applies to business holdings with respect to which the five-year period under sec_4943 ends on or after date the purpose of sec_4943 is to give the secretary discretion to extend the five-year relief period of sec_4943 for disposing of post-date gratuitous acquisitions of holdings in a business_enterprise the secretary's authority is exercisable in the case of an unusually large gift or bequest of diverse holdings or holdings with complex corporate structures if the following requirements are met a the foundation establishes that - i diligent efforts to dispose_of such holdings have been made within the initial 5-year period and ii disposition within the initial 5-year period has not been possible except at a price substantially below fair_market_value by reason of such size and complexity or diversity of such holdings b before the close of the initial 5-year period - i the private_foundation submits to the secretary a plan for disposing of all of the excess_business_holdings involved in the extension and ii the private_foundation submits the plan described in clause i to the attorney_general or other appropriate state official having administrative or supervisory authority or responsibility with respect to the foundation's disposition of the excess_business_holdings involved and submits to the secretary any response received by the private_foundation from the attorney_general or other appropriate state official to such plan during such 5-year period and c the secretary determines that such plan can reasonably be expected to be carried out before the close of the extension period analysis m has submitted information which shows that b and c gave a large number of shares of common_stock in n to m pursuant to the provisions of sec_4943 of the code m was required to dispose_of these shares of n stock within years in order to avoid being placed in a position of having excess business hoidings as m has described after diligent efforts m was unable to dispose_of any of these shares within the allotted five-year period m requests an additional months within which to dispose_of these shares m has presented a recapitalization agreement which will enable m to dispose_of its excess_business_holdings within the months when this agreement is fully executed m will own not more than ry 2v00i19062 percent of the voting_stock and not more than percent in value of all outstanding shares of all classes of stock in n thereby complying with the provisions of sec_4943 and sec_53_4943-3 of the regulations and as required under sec_4943 you have submitted your plan to dispose_of the excess_business_holdings of m to the v attorney_general ruling based on the application of the facts and representations outlined above to the relevant law we conclude that m will satisfy the provisions of sec_4943 of the code as such we rule that m may have an eighteen extension to date in order to dispose_of its excess_business_holdings in n this ruling is based on the understanding that that there will be no material changes in the facts upon which it is based any changes that may have a bearing upon your tax status should be reported to the ohio tax exempt and government entities te_ge customer service office the mailing address is internal_revenue_service te_ge customer service p o box cincinnati oh the telephone number there is a toll free number we are sending a copy of this ruling to the ohio te_ge customer service office because this letter could help resolve any questions about your tax status you should keep it with your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent thank you for your cooperation sincerely serala t raok gerald v sack manager exempt_organizations technical group
